Citation Nr: 1213613	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-48 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 1998 RO decision that granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of December 13, 1996.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew his request in November 2011.  


FINDINGS OF FACT

1.  Unit histories from the Department of the Army were received by the RO in October 1998.

2.  A November 1998 RO decision granted entitlement to service connection for PTSD and assigned a 100 percent disability rating, effective date of December 13, 1996.  

3.  The RO did not reconsider the Veteran's claim under 38 C.F.R. § 3.156(c) despite the receipt of additional service department records.

4.  A May 2007 RO decision granted an earlier effective date of February 19, 1991.

5.  While the RO erred by failing to reconsider the Veteran's claim for entitlement to service connection for PTSD in November 1998, it is not clear that had the RO done so, the RO would have assigned an effective date earlier than February 19, 1991 for the grant of service connection for PTSD.  


CONCLUSION OF LAW

The RO's November 1998 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Procedural History

In order to understand the Veteran's claim, some discussion of the long and complicated procedural history in this case is necessary.

The Veteran served in the Republic of Vietnam from February 1971 to February 1972.  

In the decade after service, he was hospitalized on several occasions for depression and alcohol abuse.  He was diagnosed with alcoholism and personality disorders, generally not PTSD, providing some limited evidence against this claim.

An initial claim for compensation benefits was received by VA in May 1979.  A general medical examination was conducted in June 1979.  The Veteran had no psychiatric complaints and objectively, his psychiatric status was normal, providing evidence against his claim.  

In June 1981, a claim for entitlement to service connection for PTSD was received.  The Veteran was afforded a VA examination in June 1983.  The examiner opined that the Veteran did not have PTSD and did not appear to be making the case for this.  The Veteran was diagnosed with depressive neurosis (dysthymic disorder) with additional features of obsessive thoughts with secondary episodic excessive drinking, providing more evidence against the PTSD claim. 

In June 1983, the Veteran submitted a report by a private psychologist, Dr. C.C., who diagnosed the Veteran with PTSD.  In February 1984, Dr. C.C. added that she continued to treat the Veteran and reiterated her diagnosis of PTSD.

At a personal hearing in February 1984, the Veteran testified that in Vietnam, two soldiers and was close to were killed and the base he was stationed on was the target of rocket attacks.  A psychologist, B.H., testified that the Veteran's early psychological history made him more vulnerable to stress.  He believed that the Veteran suffered from "post-Vietnam stress syndrome" complicated by a depressive personality disorder.  

In a February 1984 report, Dr. B.H. concluded that the Veteran had a long-standing personality disorder associated with hostile, dependent, impulsive, manipulative, and schizoid interactions with others and alcohol, as well as a wide range of disabling neurotic symptoms, including those characteristic of PTSD.  The Veteran was described as someone whose predisposition and early psychological history made him vulnerable to anxiety and depression secondary to his Vietnam experiences.  

The Veteran's claim was denied in an August 1983 RO decision on the grounds that he did not have a current diagnosis of PTSD.  The Veteran appealed, and his claim was denied by the Board in January 1985 by a panel that included a medical doctor.  

VA treatment records from 1986 to 1988 show treatment for mental health problems including depression and alcohol abuse, and include a diagnosis of PTSD.  

In November 1987, the Veteran submitted an application to reopen his previously denied claim for entitlement to service connection for PTSD.  The RO continued to deny the Veteran's claim and he again appealed to the Board.

In December 1989, the Board again denied the Veteran's claim, making a finding of fact that the Veteran did not currently suffer from PTSD.  The decision notes that although the Veteran reported suffering from nightmares, the nightmares he described were unrelated to combat or his experiences in Vietnam.  Additionally, his other reported PTSD symptoms were minimal and non-specific.  The panel of judges again included a medical doctor.  

VA treatment records continued to show treatment for depression, as well as for drug overdoses and borderline personality disorder, generally not PTSD, providing more evidence against this claim.  

In February 1991, the RO received letters of inquiry from several of the Veteran's congressional representatives, with an attached letter from the Veteran expressing his desire for assistance in obtaining service connection for PTSD.  

In December 1991, the Veteran was afforded a VA psychiatric examination as part of a claim for a non-service connected pension.  The examiner specifically stated that he was not addressing the issue of PTSD, but did diagnose the Veteran with depressive neurosis, providing more limited evidence against the claim that the Veteran had PTSD.  

In May 1992, the RO sent the Veteran a letter reminding him that his claims for entitlement to service connection for PTSD had been previously denied and that to reopen his claim, he must submit new and material evidence.  

In February 1995, the RO received another application from the Veteran to reopen his claim for entitlement to service connection.  This application was denied in an August 1995 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case in January 1996.  

In January 1996, the Veteran's representative submitted a statement indicating that the Veteran desired to continue his appeal and then stated "[p]lease consider this document as a Notice of Disagreement and provide a Statement of the Case at the earliest possible date."  

In December 1996, the Veteran submitted a VA Form 9 with additional evidence in support of his claim.  In a January 1997 letter, the RO informed the Veteran that his substantive appeal was not timely.  However, the RO treated the Veteran's December 1996 letter as a new claim for PTSD.

The Veteran was afforded VA examinations in October 1997 and March 1998, as well as a social and industrial evaluation in October 1997.  He was diagnosed with PTSD.  

In October 1998, the RO received a unit history of the Veteran's unit during the period he was in Vietnam from the Department of the Army. 

In November 1998, the RO granted entitlement to service connection for PTSD and assigned a 100 percent disability rating effective December 1996.

In February 2002, the Veteran filed a motion alleging clear and unmistakable error (CUE) in the November 1998 rating decision.

In a May 2007 decision, the RO found CUE in the November 1998 decision and determined that the effective date of the grant of service connection for PTSD should be February 1991.  

Specifically, the RO found the following errors:  First, the RO determined that the January 1996 statement from the Veteran's representative which called itself a notice of disagreement but indicated the Veteran's desire to continue his appeal should have been considered substantive appeal and accepted in lieu of a VA Form 9.  The RO also found that the February 1991 letters from the Veteran's congressmen should be considered a new claim for entitlement to service connection for PTSD and that the RO's May 1992 letter was inadequate.  The effective date of the grant of service connection for PTSD was found to be February 19, 1991.  

The Veteran has continued to appeal his CUE motion, and in a December 2011 statement, the Veteran's representative has argued that there was CUE in the November 1998 RO decision because under 38 C.F.R. § 3.156(c), as it read in 1998, when new and material evidence includes a supplemental report from a service department, the former decision must be reconsidered by the agency of original jurisdiction.  38 C.F.R. § 3.156(c) (1998).  

The Veteran's attorney has asserted that the failure of the RO reconsider the Veteran's claim in 1998 constitutes CUE because if the RO had reconsidered the Veteran's claim, the RO would have granted service connection and assigned an effective date earlier than February 19, 1991.  The basis of the argument is unclear in light of the factual evidence cited above.     

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

Clear and Unmistakable Error

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Veteran has not met this burden, for the following reasons:

The Board will concede that the unit records received by the RO in October 1998 could be considered a supplemental report from a service department, since in the past the Department of the Army had submitted records, but had failed to include the unit history of the Veteran's unit for the period he was stationed in Vietnam.  Therefore, the RO should have reconsidered the Veteran's claim for entitlement to service connection for PTSD based on all the evidence of record, rather than treating it as a reopened claim.  

However, even if the RO had reconsidered the Veteran's claim and could have potentially assigned an effective date as early as the date of the Veteran's original claim for service connection for PTSD, the Board cannot find with any certainty that this earlier effective date would have actually been assigned.  

As the Board has noted, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

The Veteran's attorney has argued that if the RO was able to review all of the evidence of record, including VA examinations in 1997 and 1998 diagnosing the Veteran with PTSD, and had the benefit of changes in VA regulations and changes in the way that PTSD was diagnosed, the only possible result would have been a grant of service connection for PTSD from the date the Veteran originally filed his claim in June 1981.  

However, while the Veteran's diagnosis of PTSD has been consistent over the past decade, before that, he was frequently diagnosed differently, with his diagnoses including a number of different personality disorders, alcoholism, and depression.  There has clearly been some question as to whether the Veteran actually has PTSD or whether his symptoms are due to an underlying personality disorder and/or some other (possibly pre-existing) acquired psychiatric disability.  The question of which medical evidence should be considered most probative goes to the weight of the evidence.

In fact, prior to December 13, 1996, and even today, there was a real question about whether the Veteran actually has PTSD or simply a personality disorder with alcoholism.  Significant factual evidence, such as the VA examinations cited above prior to December 13, 1996, fail to indicate PTSD, which only provides evidence against this claim.

Importantly, the Veteran's attorney argues that the RO would have granted PTSD from 1981, however, the attorney overlooks the June 1983 examination, provided for the Veteran because he had filed a claim for PTSD in 1981, in which PTSD was not found.  This finding was not an isolated incident, as several other examinations failed to find PTSD, as well as treatment reports.  While there were indications of PTSD, it cannot be said that the RO would clearly and unmistakably have granted PTSD at this time.  

Simply stated, the Board finds that even if the Veteran's stressors were fully confirmed and conceded in 1981, it is unlikely that the RO, based on a de novo review of the record, would have granted PTSD based on the medical evidence that existed at that time.  Notwithstanding the medical evidence in favor of the contention that the Veteran had PTSD since service or since 1981, or at any point prior to the time it was granted by the RO, there is significant and highly probative medical evidence against the claim that the Veteran has PTSD, even at this time.

Such disagreement as to how the facts were weighed or evaluated, as well a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision are examples of situations that are not CUE.  38 C.F.R. § 20.1403(d).

Given the conflicting evidence concerning when the Veteran actually had a diagnosis of PTSD, the Board must find that even had the RO properly applied 38 C.F.R. § 3.156(c), there is no guarantee that the RO would have assigned an effective date earlier than February 19, 1991, including an effective date of the Veteran's original claim in June 1981.  

If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

The Board cannot find that the error alleged by the Veteran is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even at this time, there is a question about whether the Veteran actually has PTSD.  The Veteran was clearly given the benefit of the doubt in the granting of this claim, but such a finding clearly undermines a determination of CUE in prior rating action (that it was "clear and unmistakable" that the Veteran had PTSD in 1981, when so much evidence existed during this period of time that suggested otherwise, only provides evidence against this claim).

Accordingly, the November 1998 decision of the RO in Portland, Oregon should not be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011). 

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


